Title: To Thomas Jefferson from Langenberg, 9 June 1808
From: Langenberg
To: Jefferson, Thomas


                  
                     Votre Excellence!
                     Baltimore Le 9 Juin 1808
                  
                  Comme secretaire de Monsieur Son Exellence L’Amiral Hollandois P Hartsinck (qui vous a fait connoitre par sa lettre du 5e. Fevrier Pe. son arrivée dans les États Unies) j’ai cru de mon devoir de faire part a Vôtre Exellence, de la douloureuse nouvelle de sa mort, qui vient d’avoir eu lieu la 8 du Courant, aux suites des differentes maladies, que le defûnt a supportées dans les Grandes Indes.
                  J’Espère que vôtre Exellence me pardonnera la liberte de faire cette communciation par celle çi et que j’en profite en même temps, pour vous faire les assurances du plus grand respect, avec lequel j’ai l’honneur d’être, de Vôtre Exellence Le trés Obéissant & trés Humble Sr.
                  
                     Langenberg 
                     
                  
               